Citation Nr: 0201649
Decision Date: 02/19/02	Archive Date: 05/09/02

DOCKET NO. 97-10 110               DATE FEB 19, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Salt Lake City, Utah

THE ISSUE

Entitlement to an increased rating for rheumatic heart disease,
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 until September
1943. This matter comes before the Board of Veterans' Appeals (BVA
or Board) from a March 1996 decision of the Department of Veterans
Affairs (VA) Regional Office in Salt Lake City, Utah (RO), which
denied the benefit sought on appeal.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this claim has been obtained.

2. The veteran's rheumatic heart disease is not manifested by
congestive heart failure, dyspnea, elevation of systolic blood
pressure, or arrhymthia.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for rheumatic
heart disease have not been met. 38 U.S.C.A. 1155, 5107 (West 1991
& Supp. 2001); 38 C.F.R. 4.101, 4.104, Diagnostic Code 7000 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Regulations

Increased Ratings - Generally

Disability ratings are determined by evaluating the extent to which
a veteran's service connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his

- 2 -

symptomatology with the criteria set forth in the Schedule for
Rating Disabilities. See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.1 (2001). If two ratings are potentially applicable, the higher
rating will be assigned if the disability more nearly approximates
the criteria required for that rating; otherwise, the lower rating
will be assigned. See 38 C.F.R. 4.7. Any reasonable doubt regarding
the degree of disability will be resolved in favor of the veteran.
See 38 C.F.R. 4.3.

Furthermore, a disability rating may require re-evaluation in
accordance with changes in a veteran's condition. Thus, it is
essential that the disability be considered in the context of the
entire recorded history when determining the level of current
impairment. See 38 C.F.R. 4.1. Nevertheless, the present level of
disability is of primary concern. See Francisco v. Brown, 7 Vet.
App. 55, 58 (1994).

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A.
5107(b); 38 C.F.R. 3.102, 4.3 (2000). In Gilbert v. Derwinski, 1
Vet. App. 49, 53 (1990), it was held that "a veteran need only
demonstrate that there is an 'approximate balance of positive and
negative evidence' in order to prevail." To deny a claim on its
merits, the preponderance of the evidence must be against the
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. At 54.

38 C.F.R. 4.104 - Diagnostic Code 7000 - Old and new rating
criteria

During the pendency of this claim, the general rating criteria for
evaluating rheumatic heart disease were amended, effective January
12, 1998. When a law or regulation changes after a claim has been
filed but before the administrative appeal process has been
concluded, VA must apply the regulatory version that is more
favorable to the veteran. See Karnas v. Derwinski, 1 Vet. App. 308,
312-13 (1991). However, where the amended regulations expressly
provide an effective date and do not allow for retroactive
application, the veteran is not entitled to consideration of

- 3 -

the amended regulations prior to the established effective date.
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 38 U.S.C.A.
5110(g) (West 1991) (where compensation is awarded pursuant see
also to any Act or administrative issue, the effective date of such
award or increase shall be fixed in accordance with the facts
found, but shall not be earlier than the effective date of the Act
or administrative issue). Therefore, the Board must evaluate the
veteran's claim for an increased rating from the effective date of
the new criteria under both the old criteria in the VA Schedule for
Rating Disabilities and the current regulations in order to
ascertain which version is most favorable to the veteran, if indeed
one is more favorable than the other.

In this case, the effect of the modification to the general rating
criteria was to assure use of current medical terminology and
unambiguous criteria, and to reflect medical advances. See 62 Fed.
Reg. 65,207 through 65,224 (December 11, 1997). Valvular heart
disease (rheumatic heart disease) is now evaluated on the basis of
the level of physical activity required to produce cardiac
symptoms. See 62 Fed. Reg. 65,210- 65,212 (December 11, 1997). The
criteria incorporate objective measurements of the level of
physical activity, expressed in METs (metabolic equivalents) at
which cardiac symptoms develop. Id. One MET is the energy cost of
standing quietly at rest and represents an oxygen uptake of 3.5
milliliters per kilogram of body weight per minute. If
administering a treadmill test is not feasible because of medical
reasons, the modified rating schedule provides alternative
evaluation criteria for heart disease. 38 C.F.R. 4.104, NOTE (2)
(2001). In essence, an estimation by a medical examiner of the
level of activity (expressed in METs and supported by specific
examples, such as slow stair climbing or shoveling snow) that
results in dyspnea, fatigue, angina, dizziness, or syncope may be
used.

The new criteria for evaluating valvular heart disease provide for
a 100 percent evaluation during active infection with valvular
heart damage and for three months following cessation of therapy
for the active infection. 38 C.F.R., Part 4, Diagnostic Code 7000
(2001).

4 -

Thereafter, with valvular heart disease, (documented by findings on
physical examination and either echocardiogram, Doppler
echocardiogram, or cardiac catheterization) resulting in:

Chronic congestive heart failure, or; workload of 3 METs or less
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or;
left ventricular dysfunction with an ejection fraction of less than
30 percent yields a 100 percent disability evaluation.

More than one episode of acute congestive heart failure in the past
year, or; workload greater than 3 METs but not greater than 5 METs
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
left ventricular dysfunction with an ejection fraction of 30 to 50
percent yields a 60 percent disability evaluation.

A workload of greater than 5 METs but not greater than 7 METs
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
with evidence of cardiac hypertrophy or dilatation on
electrocardiogram, echocardiogram, or X-ray yields a 30 percent
evaluation.

A workload of greater than 7 METs but not greater than 10 METs
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
continuous medication required yields a 10 percent disability
evaluation.

Under the old criteria, a 10 percent disability rating was assigned
for rheumatic heart disease with identifiable valvular lesion,
slight, if any dyspnea, the heart not enlarged; following
established active rheumatic heart disease. 38 C.F.R. Part 4,
Diagnostic Code 7000 (1997). A 30 percent disability rating was
assigned from the termination of an established service episode of
rheumatic fever, or its subsequent recurrence, with cardiac
manifestations, during the episode or recurrence, for three years,
or diastolic murmur with characteristic EKG manifestations or
definitely enlarged heart. A 60 percent disability rating was
assigned where the heart was definitely enlarged; severe dyspnea on
exertion, elevation of systolic blood pressure, or such arrhythmias
as paroxysmal auricular fibrillation or flutter or

- 5 -

paroxysmal tachycardia; more than light manual labor is precluded.
A 100 percent disability rating was assigned (1) when the rheumatic
heart disease was active and, with ascertainable cardiac
manifestation, for a period of six months, or (2) where the
definite enlargement of the heart was confirmed by roentgenogram
and clinically; dyspnea on slight exertion; rales, pretibial
pitting at end of day or other definite signs of beginning
congestive failure; more than sedentary employment is precluded. 38
C.F.R. Part 4, Diagnostic Code 7000 (1997).

Preliminary matter - duly to notify/assist

The Board has given consideration to the provisions of the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 5100 et seq.
(West 2001)]. This law redefines the obligations of VA with respect
to the duty to assist. The new law also includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. Regulations implementing
the VCAA have been enacted. See 66 Fed. Reg. 45,620 (August 29,
2001) (to be codified as amended at 38 C.F.R. 3.102, 3.156(a),
3.159 and 3.326(a))

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Except for provisions pertaining
to claims to reopen based upon the submission of new and material
evidence, which are not applicable in the instant case, the
implementing regulations are also effective November 9, 2000. In
this case, the regulations are accordingly applicable.

The Board has carefully considered the provisions of the VCAA and
the implementing regulations in light of the record on appeal, and
for reasons expressed immediately below finds that the development
of this claim has proceeded in accordance with the provisions of
the law and regulations.

The VCAA requires VA to notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay
evidence not previously provided to

- 6 -

the Secretary that is necessary to substantiate the claim. As part
of the notice, VA is to specifically inform the claimant and the
claimant's representative, if any, of which portion, if any, of the
evidence is to be provided by the claimant and which part, if any,
VA will attempt to obtain on behalf of the claimant.

The veteran became service connected for valvular heart disease in
February 1944, and a 30 percent evaluation was assigned on the
basis of that disability. A June 1948 rating decision then
recharacterized the veteran's disability as rheumatic heart disease
and continued the veteran's 30 percent evaluation.

More recently, the veteran filed for an increased rating in July
1994. After collection and examination of the evidence, the RO
issued the veteran a January 1995 rating decision denying the
veteran's request. The veteran again applied for an increased
rating in July 1995. Consequently, the RO issued the veteran a
March 1996 rating decision that denied the requested increased
rating and continued the veteran's 30 percent evaluation. VA also
sent the veteran correspondence of March 1996 that explained to the
veteran his appellate rights with respect to his claim. The veteran
then filed a timely notice of disagreement (NOD) in January of 1997
with respect to the RO's March 1996 rating decision. VA then sent
the veteran a February 1997 statement of the case (SOC), which set
forth the applicable regulations and the evidence necessary to
substantiate the veteran's claim.

After undertaking appellate review of the veteran's claim, the
Board issued a written denial to the veteran in December 1997. The
decision was appealed to the United States Court of Veterans
Appeals (Court) which granted a Motion to Remand and Stay
Proceedings in July 1998. The appeal was remanded by the Board to
the RO in December 1998 for additional development.

After the additional development was completed, the RO again
reviewed and decided the merits of the veteran's claim and issued
the veteran a supplemental statement) of the case (SSOC) in
February of 2000. In continuing to deny the veteran's claim, the
SSOC set forth the reasons for denial, the applicable

- 7 -

In June 1994, it was noted that an echocardiogram, because of the
history of rheumatic heart disease, did not reveal the etiology of
the veteran's shortness of breath.

In April 1995, the veteran was treated for atrial
flutter/fibrillation at a private hospital. A transesophageal
echocardiogram revealed that the veteran's cardiovascular disorder
was consistent with hypertensive cardiovascular disease that was
manifested by the following: aortomegaly, mild aortic
insufficiency, left ventricular hypertrophy, and left atrial
enlargement. There was no significant mitral valve disease and the
aortic insufficiency was small.

In a May 1995 VA treatment note, the assessment was congestive
heart failure that was probably secondary to an increase in salt.

June 1995 x-rays of the chest from a private facility revealed that
the veteran had an enlarged heart.

On February 1996 VA examination, the veteran complained of dyspnea
and lower extremity edema. His blood pressure was 120/80 and there
was no edema, cyanosis, or swelling in the extremities. The
impression of the examiner was the following: history of rheumatic
fever without any significant echocardiographic evidence of
rheumatic valvular disease, moderately severe restrictive pulmonary
disease with a history of asbestos exposure, and history of atrial
fibrillation/atrial flutter. The examiner noted that the veteran
had mild sclerotic and calcitic aortic valve leaflets that were
consistent with old age. However, his echocardiogram did not reveal
any mitral valvular involvement, which is most common during
rheumatic valvular disease. The examiner also indicated that the
veteran had markedly limited exercise tolerance and severe dyspnea
on exertion that are most likely related to his pulmonary disease
and not the result of cardiac rheumatic valvular disease. The
examiner stated that the veteran's history of atrial
tachyarrhythmia is most likely related to old age because he does
not have significant valvular disease that would account for his
atrial tachyarrhythmia.

- 9 -

At an August 1997 hearing held at the RO before a traveling member
of the Board, the veteran testified that doctors at the private
hospital, who treated him for his atrial fibrillation, indicated
that his current symptomatology was the result of his rheumatic
heart disease. Hearing Transcript (T.) 3. He also stated that his
respiratory symptoms are related to his rheumatic heart disease.
Id. at 7.

Seeking another medical opinion, the veteran presented himself and
his medical records at a private cardiology clinic in Salt Lake
City, Utah. This January 1998 record indicates that the physician
examined the records and the two then discussed the veteran's
medical history. The physician noted that the veteran had been
known to have pulmonary disease for a number of years. After a
brief recitation of procedures the veteran had undergone, the
physician stated that most of the veteran's symptoms were likely
related to the pulmonary insufficiency.

A May 1999 record shows Doppler imaging on the veteran's heart was
performed. Though this record indicates that image quality was
poor, some findings were made. Left and right ventricles were
normal in size, and the left ventricular wall thickness was normal.
The left atrium was mildly enlarged. Left ventricular systolic
function was normal. Addressing the veteran's heart valves, the
record shows the veteran's mitral valve was mildly thickened. There
was mild mitral annular calcification. The aortic valve was
trileaflet and showed mild sclerocalcific changes. Aortic valve
excursion was normal, and the tricuspid valve was not well
visualized but determined to be probably normal. In summary, the
record indicates that poor image quality limited the ability to
interpret the study, but also found normal left ventricle systolic
function.

In August 1999 the veteran was examined by a cardiologist. The
cardiologist noted that the veteran was 80 years old, with a
history of emphysema, asbestos exposure, and a 20 pack per year
smoking habit. The veteran now requires oxygen at night and while
exerting himself. The veteran related that he was doing well. He
reported no chest pains, chest tightness, dizziness, or
lightheartedness. His exercise tolerance,.however, was one to two
blocks before being stopped by shortness of

- 10 -

breath. Upon physical examination, cardiac exam revealed a regular
rate and rhythm with no murmur. A positive EKG stress test was
conducted and there was minimal symptomatology.

In September 1999, another cardiology examination was conducted. At
this examination, the veteran stated he was feeling well. He stated
he was "able to exercise, however very little." His exercise
tolerance was one to two blocks before needing to stop due to
shortness of breath. The veteran denied any chest pains, chest
tightness, lightheartedness, or dizziness. Addressing specific
questions posed by the Board in a recent remand, the cardiologist
stated that there was no evidence of active infection. Concerning
the possibility of congestive heart failure, the physician stated
that the patient's ejection fraction by echocardiogram was
estimated at 55-70 percent; thus, the veteran had normal left
ventricular function. Right ventricular function was estimated to
be normal, and there was no evidence of pulmonary hypertension. The
physician noted, however, that the veteran was able to exercise
only to 2 METS. His symptoms were limited to shortness of breath
and fatigue. The physician noted no history of congestive heart
failure in the past. However, the veteran did describe dyspnea on
exertion. EKG showed no evidence of cardiac hypertrophy, and this
was supported by echocardiogram. Echocardiogram also showed no
cardiac enlargement. The left and right atriums were mildly
increased in size. The veteran exhibited no rales. There was trace
pretibial edema. The etiology of this was unclear, and the examiner
stated that it could be mild venous insufficiency or right heart
failure. The cardiologist stated that the veteran did not have an
enlarged heart. The physician stated that the veteran suffered from
paroxysmal atrial fibrillation that had been treated successfully
with medication. The veteran had no diastolic murmur. Summarizing,
the physician stated that the veteran had exercise tolerance of
less than two minutes, with normal left ventricular function and no
valvular abnormalities, except for mild fibrocalcific changes,
which are not uncommon in patients of the veteran's age. The
cardiologist concluded by stating that the veteran could have
suffered from rheumatic fever, but he could not definitely
appreciate changes in his heart diagnosis of rheumatic heart
disease.

- 11 -

Analysis

In this case, the veteran has dyspnea and arrhythmia. However,
these symptoms are not the result of the veteran's rheumatic heart
disease. Although a VA physician in May 1994 ambiguously implied
that the veteran's restrictive lung disease may be related to
rheumatic heart disease, an echocardiogram later that month
revealed that the veteran's history of rheumatic fever was not the
etiology of his symptomatology. More importantly, a February 1996
VA examiner indicated that the veteran's severe dyspnea was related
to his pulmonary disease and not rheumatic heart disease. This
examiner also stated that the veteran's history of arrhythmias was
also most likely related to old age and not rheumatic heart
disease. The examiner also noted that there was no significant
echocardiographic evidence of rheumatic valvular disease. Moreover,
there is no evidence of elevation of systolic blood pressure.
Furthermore, even though congestive heart failure was noted in May
1995, no physician has related that abnormality to his rheumatic
heart disease and, in fact, on the latest VA examination, it was
not even diagnosed.

The veteran's more recent medical records and examinations continue
to reflect that his symptomatology is not related to his rheumatic
heart disease. Testing in May of 1999 revealed normal left
ventricle systolic function, despite mild thickening of the mitral
valve and mild mitral annular calcification. There were also mild
sclerocalcific changes in the aortic valve. However, as stated by
physicians in the veteran's February 1996 and September 1999
examinations, these changes are often found in elderly patients and
this condition in the veteran is not attributable to his rheumatic
heart disease. The veteran's September 1999 examination also
yielded a finding of normal ventricular function, no valvular
abnormalities, and no enlarged heart. Also, the Chief of VA
cardiology stated in this examination that the veteran 4 @could
have suffered from rheumatic fever, but he could not see any
definite changes in his heart diagnosis of rheumatic heart
disease."

The Board also notes that the veteran was able to exercise only to
2 METs because of dyspnea and fatigue upon exertion. Under the
current rating criteria, this would entitle the veteran to a 100
percent evaluation if the symptomatology causing such

- 12 -

limitation were related to his rheumatic heart disease. However,
the September 1999 examination record notes that the veteran's only
symptoms causing cessation of his test were shortness of breath and
fatigue. Noting this, the physician stated "his symptoms could be
due to pulmonary disease." While this physician did not make a
concrete association between the veteran's symptoms and his
restrictive pulmonary disease, different physicians also made this
association. In this regard, the VA examiner of February 1996
stated it was "most likely" this symptomatology was related to the
veteran's pulmonary disease and not his rheumatic heart disease.
Additionally, upon examination of the veteran's records, another
physician stated in January 1998 that it was "likely" that most of
the veteran's symptoms were the result of his pulmonary disease.
This Board must respect such a consensus of physicians' opinions.

Finally, the Court has held that a lay party is not competent to
provide probative evidence as to matters requiring expertise
derived from specialized medical knowledge, skill, expertise,
training, or education. Espiritu v. Derwinski, 2 Vet. App. 492,
494-95 (1992). The Court has also held that the appellant's
statements about what a doctor told the lay claimant is not
competent evidence. Warren v. Brown, 5 Vet. App. 91, 93 (1993).

With regard to the veteran's contention that private doctors at the
hospital where he was treated in April 1995 indicated that his
symptomatology was related to his rheumatic heart disease, it is
noted that these treatment records have been obtained and that
there is no indication from these records that the veteran's atrial
fibrillation is a symptom of his rheumatic heart disease. In
addition, the veteran's contention about what a private doctor told
him is not competent evidence. See Id. at 93. With regard to the
veteran's contention that his respiratory symptoms are related to
his rheumatic heart disease, that contention is also not competent
evidence. See Espiritu, 2 Vet. App. at 494-95. In short, there is
no persuasive indication that the requisite symptoms for a higher
evaluation result from his rheumatic heart disease.

In sum, the veteran's arrhythmia is attributed to his age. His
dyspnea and his ability to exercise only to 2 METs is attributable
to his restrictive pulmonary disease.

- 13 -

While an early examination report suggested that the veteran's
pulmonary disease might be a result of the veteran's rheumatic
heart disease, an echocardiogram later revealed that the veteran's
history of rheumatic fever was not the etiology of his
symptomatology. Therefore, the Board concludes from the medical
evidence that the veteran's restrictive pulmonary disease is not
related to his rheumatic heart disease. Thus, as the veteran's
rheumatic heart disease is not the source of his symptomatology, it
matters not whether the new regulations or old regulations are
applied. The preponderance of the evidence is against the veteran's
claim, and his request for an increased rating for rheumatic heart
disease is denied.

ORDER 

Entitlement to an increased rating for rheumatic heart disease is
denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 14 -



